DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities:
para 0041: "...suction portion of the pump section, indicated the status of the suction valve." should be "...suction portion of the pump section, indicating the status of the suction valve."    
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsberg et al. (US 8746353 B2) "Vibration Method to Detect Onset of Gas Lock" in view of Agnihotram et al. (US 9063856 B2) "Method And System For Detecting Symptoms And Determining An Optimal Remedy Pattern For A Faulty Device". 

Regarding claim 1 Forsberg teaches a pump monitoring system for use in wellbore operations (Fig. 1 well bore 28), comprising: a sensor on a fluid end of a pump to measure properties associated with the pump and provide a sensor signal (column 6 lines 30-35: the system monitors conditions of the pump and in particular discharge pressure and intake pressure are best measured by sensors on the fluid end of a pump); a vibration detector positionable to measure vibration associated with the pump and provide a vibration signal (column 4 lines 32-33: a vibration spectrum is a vibration signal); and a computing device couplable to the sensor and the vibration detector (Fig. 2 Downhole Data 24 is connecting sensors 24a-24n to “Data Monitoring and Control Device” 12 which would be a computing device), the computing device including a processor (column 2 line 67 to column 3 line 3: processor monitors the system) for which instructions executable by the processor are used to cause the processor to: receive the sensor signal and the vibration signal (column 6 lines 35-48: control system received information from the sensors which includes a vibration signal, column 6 lines 30-35: could include other types of sensors as well such as pressure sensors); identify an irregularity in the sensor signal (column 9 lines 34-40: system is monitoring the pressure and can identify an irregularity such as a drop  in pressure); determine, by processing the vibration signal, whether an operational signal component is present in the vibration signal (column 3 lines 16-22: the system determines a vibration spectrum when everything is functioning as intended and then can sense a change such as when an operational signal component disappears); and display (Fig. 6 Display 65, column 11 lines 57-62: system can have a display which would show changes in the vibration signal such as a change in operational status)….
	Forsberg does not teach an indication that the sensor has failed when the operational signal component is absent from the vibration signal.  
	Agnihotram does teach an indication that the sensor has failed when the operational signal component is absent from the vibration signal (column 1 lines 45-49: The system would recognize that the signal had changed and using a Bayesian model indicate “true faults” including a faulty sensor).  
	It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Forsberg with the teachings of Agnihotram.  One would add to the vibration sensing system in a wellbore operation of Forsberg the fault detection of Agnihotram.  The motivation would be that with the system of Forsberg many different events in the system could be detected and with the addition of the system of Agnihotram these events could be accurately diagnosed.  

Regarding claim 2 Forsberg in view of Agnihotram teaches the pump monitoring system of claim 1.  
Forsberg further teaches wherein the instructions are executable to detect a square wave like component in the vibration signal (column 3 lines 20-22: the system can detect a vibration spectrum that corresponds to a square wave and compare it to a known vibration signature).  

Regarding claim 3 Forsberg in view of Agnihotram teaches the pump monitoring system of claim 2.  
Forsberg does not teach wherein the instructions are executable to apply an order tracking filter to the vibration signal to detect the square wave like component.  
Agnihotram further teaches wherein the instructions are executable to apply an order tracking filter to the vibration signal to detect the square wave like component (column 5 lines 65- column 6 line 6: order tracking filters are resampling techniques based on interpolation Agnihotram obtains missing values in the exploratory data analysis by “interpolating and extrapolating the data”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Forsberg in view of Agnihotram with the further teachings of Agnihotram.  One would have added to the frequency sensing of Forsberg the exploratory data analysis of Agnihotram.  The motivation would have been to increase the ability of the system to recognize and classify signals from the time domain which would include square wave pressure waveforms which would be generated by actuators.   

Regarding claim 4 Forsberg in view of Agnihotram teaches the pump monitoring system of claim 2.  
Forsberg further teaches wherein the instructions are executable to correlate the vibration signal to a strain signal (column 10 lines 2-4: the system can take a vibration signal from one set of sensors and compare it to another recorded signal either previously recorded from another set of sensors or from a previous time).  

Regarding claim 5 Forsberg in view of Agnihotram teaches the pump monitoring system of claim 1.  
Forsberg further teaches wherein the vibration detector comprises an accelerometer (column 6 lines 46-50: “accelerometers adapted to sense vibration magnitude and frequency”).  

Regarding claim 6 Forsberg in view of Agnihotram teaches the pump monitoring system of claim 1 wherein the vibration detector comprises an acoustic or vibration transducer (vibration detectors inherently have vibration transducers – it is necessary that to detect a signal (get a representation into a computer) the energy must be transduced from a mechanical form to an electrical form).

Regarding claim 7 Forsberg in view of Agnihotram teaches the pump monitoring system of claim 1.  
Forsberg further teaches wherein the vibration detector comprises a torque transducer positionable at a torque input for a pump section that includes the sensor (column 7 lines 39-50: system continuously monitors and records torque data from a pump, column 7 line 60-61: system can continuously monitor the instantaneous value of the torque thus detecting high frequency vibrations).  

Regarding claim 8 Forsberg teaches a method of identifying a failed sensor, the method comprising: receiving, by a processor, a sensor signal from a sensor in or on a fluid end of a pump (column 6 lines 30-35: the system monitors conditions of the pump and in particular discharge pressure and intake pressure are best measured by sensors on the fluid end of a pump), and a vibration signal from a vibration detector (column 4 lines 32-33: a vibration spectrum is a vibration signal); identifying, by the processor, an irregularity in the sensor signal (column 9 lines 34-40: system is monitoring the pressure and can identify an irregularity such as a drop  in pressure); determining, by the processor (Fig. 6 Processor 62), whether an operational signal component is present in the vibration signal (column 3 lines 16-22: the system determines a vibration spectrum when everything is functioning as intended and then can sense a change such as when an operational signal component disappears); and displaying (Fig. 6 Display 65, column 11 lines 57-62: system can have a display which would show changes in the vibration signal such as a change in operational status),….  
	Forsberg does not teach by the processor, an indication that the sensor has failed when the operational signal component is absent from the vibration signal.  
	Agnihotram does teach by the processor (Fig. 10 Processing Unit 1010), an indication that the sensor has failed when the operational signal component is absent from the vibration signal (column 1 lines 45-49: The system would recognize that the signal had changed and using a Bayesian model indicate “true faults” including a faulty sensor).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forsberg with the teachings of Agnihotram.  One would add to the vibration sensing system in a wellbore operation of Forsberg the fault detection of Agnihotram.  The motivation would be that with the system of Forsberg many different events in the system could be detected and with the addition of the system of Agnihotram these events could be accurately diagnosed.  

Regarding claim 9 Forsberg in view of Agnihotram teaches the method of claim 8.  
Forsberg further teaches comprising detecting a square wave like component in the vibration signal (column 3 lines 20-22: the system can detect a vibration spectrum that corresponds to a square wave and compare it to a known vibration signature).  

Regarding claim 10 Forsberg in view of Agnihotram teaches the method of claim 9.  
Forsberg does not teach further comprising applying an order tracking filter to the vibration signal to detect the square wave like component.  
Agnihotram further teaches comprising applying an order tracking filter to the vibration signal to detect the square wave like component (column 5 lines 65- column 6 line 6: order tracking filters are resampling techniques based on interpolation Agnihotram obtains missing values in the exploratory data analysis by “interpolating and extrapolating the data”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Forsberg in view of Agnihotram with the further teachings of Agnihotram.  One would have added to the frequency sensing of Forsberg the exploratory data analysis of Agnihotram.  The motivation would have been to increase the ability of the system to recognize and classify signals from the time domain which would include square wave pressure waveforms that would be generated by actuators.   

Regarding claim 11 Forsberg in view of Agnihotram teaches the method of claim 9.  
Forsberg further teaches comprising comparing the vibration signal to a strain signal (column 10 lines 2-4: the system can take a vibration signal from one set of sensors and compare it to another recorded signal either previously recorded from another set of sensors or from a previous time).  

Regarding claim 12 Forsberg in view of Agnihotram teaches the method of claim 8.  
Forsberg further teaches wherein the vibration detector comprises an accelerometer (column 6 lines 46-50: “accelerometers adapted to sense vibration magnitude and frequency”).  

Regarding claim 13 Forsberg in view of Agnihotram teaches the method of claim 8 wherein the vibration detector comprises an acoustic or vibration transducer (vibration detectors inherently have vibration transducers – it is necessary that to detect a signal (get a representation into a computer) the energy must be transduced from a mechanical form to an electrical form).  

Regarding claim 14 Forsberg in view of Agnihotram teaches the method of claim 8.  
Forsberg further teaches wherein the vibration detector comprises a torque transducer positionable at a torque input for a pump section that includes the sensor (column 7 lines 39-50: system continuously monitors and records torque data from a pump, column 7 line 60-61: system can continuously monitor the instantaneous value of the torque thus detecting high frequency vibrations).  

Regarding claim 15 Forsberg teaches …, by performing operations comprising: receiving a sensor signal from a sensor in or on a fluid end of a pump (column 6 lines 30-35: the system monitors conditions of the pump and in particular discharge pressure and intake pressure are best measured by sensors on the fluid end of a pump), and a vibration signal from a vibration detector (column 4 lines 32-33: a vibration spectrum is a vibration signal); identifying an irregularity in the sensor signal (column 9 lines 34-40: system is monitoring the pressure and can identify an irregularity such as a drop  in pressure); determining whether an operational signal component is present in the vibration signal (column 3 lines 16-22: the system determines a vibration spectrum when everything is functioning as intended and then can sense a change such as when an operational signal component disappears); and displaying (Fig. 6 Display 65, column 11 lines 57-62: system can have a display which would show changes in the vibration signal such as a change in operational status)….  
Forsberg does not teach a non-transitory computer-readable medium that includes instructions that are executable by a processor for causing the processor to identify a failed sensor in a pump associated with a wellbore…, an indication that the sensor has failed when the operational signal component is absent from the vibration signal.  
	Agnihotram does teach a non-transitory computer-readable medium (Fig. 10 memory 1020) that includes instructions that are executable by a processor for causing the processor to identify a failed sensor in a pump associated with a wellbore (column 1 lines 45-49: The system would recognize that the signal had changed and using a Bayesian model indicate “true faults” including a faulty sensor)…, an indication that the sensor has failed when the operational signal component is absent from the vibration signal (column 1 lines 45-49: The system would recognize that the signal had changed and using a Bayesian model indicate “true faults” including a faulty sensor).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Forsberg with the teachings of Agnihotram.  One would add to the vibration sensing system in a wellbore operation of Forsberg the fault detection of Agnihotram.  The motivation would be that with the system of Forsberg many different events in the system could be detected and with the addition of the system of Agnihotram these events could be accurately diagnosed.  

Regarding claim 16 Forsberg in view of Agnihotram teaches the computer-readable medium of claim 15.  
Forsberg further teaches wherein the operational signal component comprises a square wave like component in the vibration signal (column 3 lines 20-22: the system can detect a vibration spectrum that corresponds to a square wave and compare it to a known vibration signature).  

Regarding claim 17 Forsberg in view of Agnihotram teaches the computer-readable medium of claim 16.  
Forsberg does not teach wherein the operations further comprise applying an order tracking filter to the vibration signal.  
Agnihotram further teaches wherein the operations further comprise applying an order tracking filter to the vibration signal (column 5 lines 65- column 6 line 6: order tracking filters are resampling techniques based on interpolation Agnihotram obtains missing values in the exploratory data analysis by “interpolating and extrapolating the data”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Forsberg in view of Agnihotram with the further teachings of Agnihotram.  One would have added to the frequency sensing of Forsberg the exploratory data analysis of Agnihotram.  The motivation would have been to increase the ability of the system to recognize and classify signals from the time domain which would include square wave pressure waveforms that would be generated by actuators.   

Regarding claim 18 Forsberg in view of Agnihotram teaches the computer-readable medium of claim 16.  
Forsberg further teaches wherein the operations further comprise comparing the vibration signal to a strain signal (column 10 lines 2-4: the system can take a vibration signal from one set of sensors and compare it to another recorded signal either previously recorded from another set of sensors or from a previous time).  

Regarding claim 19 Forsberg in view of Agnihotram teaches the computer-readable medium of claim 15 wherein the vibration detector comprises an accelerometer or an acoustic or vibration transducer (vibration detectors inherently have vibration transducers – it is necessary that to detect a signal (get a representation into a computer) the energy must be transduced from a mechanical form to an electrical form).  

Regarding claim 20 Forsberg in view of Agnihotram teaches the computer-readable medium of claim 15.  
Forsberg further teaches wherein the vibration detector comprises a torque transducer positionable at a torque input for a pump section that includes the sensor (column 7 lines 39-50: system continuously monitors and records torque data from a pump, column 7 line 60-61: system can continuously monitor the instantaneous value of the torque thus detecting high frequency vibrations).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Looper et al. (US 20100300683 A1) "Real Time Pump Monitoring" specifically discloses monitoring of the valve timing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868